ORDER
Considering the recommendation of the hearing committee in this matter,
IT IS ORDERED that James Wallace Spradling, II, Louisiana Bar Roll number 22161, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.2, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Supreme Court Rule XIX, §§ 11 and 19.
/s/ Bernette J. Johnson Justice, Supreme Court of Louisiana